LAY, Chief Judge,
concurring in part and dissenting in part.
I respectfully dissent. We should fully enforce the Board’s order in this case. The Board’s usual practice is to apply new policies and standards to all pending cases regardless of the stage of litigation. John Deklewa & Sons, 124 L.R.R.M. (BNA) 1185, 1198 (1987), enforced sub nom. International Ass’n of Bridge, Structural & Ornamental Iron Workers Local 3 v. NLRB, 843 F.2d 770, 780-81 (3d Cir.), cert. denied, 488 U.S. 889, 109 S.Ct. 222, 102 L.Ed.2d 213 (1988). The ill effects of re-troactivity must be balanced against the “ ‘mischief of producing a result which is contrary to a statutory design or to legal and equitable principles.’ ” Id. (quoting SEC v. Chenery Corp., 332 U.S. 194, 203, 67 S.Ct. 1575, 1581, 91 L.Ed. 1995 (1947)).
Today’s decision runs counter to a long line of Supreme Court decisions as well as decisions of this court. The Supreme Court has stated that the Board has the “primary responsibility and broad discretion to devise remedies that effectuate the policies of the Act, subject only to limited judicial review.” Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 898-99, 104 S.Ct. 2803, 2812-13, 81 L.Ed.2d 732 (1984). “ ‘Because the relation of remedy to policy is peculiarly a matter for administrative competence, courts must not enter the allowable area of the Board’s discretion and must guard against the danger of sliding unconsciously from the narrow confines of law into the more spacious domain of policy.’ ” Id. at 899, 104 S.Ct. at 2812 (quoting Phelps Dodge Corp. v. NLRB, 313 U.S. 177, 194, 61 S.Ct. 845, 852, 85 L.Ed. 1271 (1941)). The minimum requirement for the Board’s remedy is that it be tailored to the unfair labor practice it is intended to redress. Id. at 900, 104 S.Ct. at 2813. In NLRB v. Regal Aluminum, Inc., 436 F.2d 525, 529 (8th Cir.1971), we stated that the “Board draws on a fund of knowledge and expertise all its own, and its choice of remedy must therefore be given special respect by reviewing courts.... ‘[I]t is usually better to minimize the opportunity for reviewing courts to substitute their discretion for that-of the agency.’ ” Id. at 529 (quoting NLRB v. Gissel Packing Co., 395 U.S. 575, 612 n. 32, 89 S.Ct. 1918, 1939 n. 32, 23 L.Ed.2d 547 (1969)). We must defer to a Board rule even if it is a departure from the prior policy of the Board. NLRB v. Curtin Matheson Scientific, Inc., 494 U.S. 775,-, 110 S.Ct. 1542, 1549, 108 L.Ed.2d 801 (1990). The sole exception to deference to the Board occurs only if the result would be manifestly unjust. NLRB v. W.L. Miller Co., 871 F.2d 745, 748 (8th Cir.1989). To determine if the result is manifestly unjust, we must weigh (1) the parties’ reliance on preexisting law, (2) the effect of retroactivity on accomplishing the purpose of the law, and (3) any injustice arising from retroactive application. Fox Painting Co. v. NLRB, 919 F.2d 53, 56 (6th Cir.1990); Drug Package, Inc. v. NLRB, 570 F.2d 1340, 1346-47 & nn. 5 & 6 (8th Cir.1978).
The majority argues that it would be unfair to apply Laborers Local Union No. 1184, 132 L.R.R.M. (BNA) 1273 (1989), enforced sub nom. NVE Constructors, Inc. v. NLRB, 934 F.2d 1084 (9th Cir.1991), *1291retroactively because Ryan relied on Dekle-wa. Maj.Op. at 1289-1290. The majority reasons that if we applied NVE Constructors retroactively Ryan would suffer significant financial obligations without benefiting its employees. Id. at 1290.
The Board’s decision in Deklewa was applied retroactively, and the Board stated that any additional burden imposed on the employer was only for the duration of the contract involved. Deklewa, 124 L.R.R.M. (BNA) at 1198. The Supreme Court has found that an agency’s interpretation is still entitled to deference even if it represents a sharp break with prior interpretations. Rust v. Sullivan, — U.S. -, -, 111 S.Ct. 1759, 1769, 114 L.Ed.2d 233 (1991). The Court stated that “a revised interpretation deserves deference because ‘[a]n initial agency interpretation is not instantly carved in stone’ and ‘the agency, to engage in informed rulemaking, must consider varying interpretations and the wisdom of its policy on a continuing basis.’ ” Id. (quoting Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 863-64, 104 S.Ct. 2778, 2791-92, 81 L.Ed.2d 694 (1984)).
The Board’s decision in NVE Constructors should be applied retroactively in this case because (1) parties should be held to contracts to which they voluntarily enter, (2) it would better serve the fundamental statutory policies of employee free choice and labor relations stability, and (3) it would save administrative and judicial resources in attempting to apply arcane current law to all pending section 8(f) cases. See Deklewa, 124 L.R.R.M. (BNA) at 1198.
No manifest injustice arises from enforcing the board’s order. The policies behind section 8(f) will be served because the employees wanted a union and they can have an election any time during the contract term. The statement in Deklewa was dicta and Ryan did not rely on Deklewa because it failed to file a charge with the Board alleging unlawful picketing by its employees. The majority’s analysis of the severe detrimental impact the order will have oh Ryan is entirely fictional. Nothing in the record states how much Ryan will have to pay. Although Ryan will have to make contributions to its pension funds, it will only be for the duration of the contract. Applying NVE Constructors retroactively falls far short of meeting a manifest injustice standard. For these reasons, I dissent.